Citation Nr: 1140311	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-16 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a hiatal hernia with esophageal and gastric gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active military service from September 1985 to September 2005. 

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for a hiatal hernia with esophageal and gastric gastritis and assigned an initial 10 percent rating, effective October 1, 2005.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the claims file and finds that further development is required before deciding the claim on appeal.

Specifically, in correspondence dated in August 2006, the Veteran submitted copies of orders for blood tests from Martin's Point Health Care in Brunswick and asked VA to obtain the test results.  It does not appear that those records were requested.  The AMC/RO should request private treatment records from Martin's Point Health Care in Brunswick dated from June 2006 to the present, to include blood test results. 

Also, two private physicians indicated that they were treating the Veteran for gastroesophageal reflux disease and a symptomatic hiatal hernia, but the relevant treatment records have not been requested or obtained.  Therefore, the AMC/RO should request private treatment records from Brunswick Gastroenterology Associates dated since November 2006 to the present and from Mid Coast Medical Group dated since August 2006 to the present.  See 38 U.S.C.A. § 5103A(c) (West 2002).

The Veteran's representative also noted that the most recent examination to evaluate the Veteran's hiatal hernia disability was performed in September 2007.  The Veteran should be afforded an additional VA stomach examination to evaluate the current nature of his hiatal hernia with esophageal and gastric gastritis.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to provide the names and addresses of all medical care providers who treated him for a hiatal hernia with esophageal and gastric gastritis since November 2006.  The Veteran should sepcifically be asked to complete appropriate releases to obtain records from Martin's Point Health Care in Brunswick dating since June 2006 (to include blood test results); Brunswick Gastroenterology Associates dating since November 2006; and Mid Coast Medical Group dating since August 2006.  After the Veteran has completed the appropriate releases, any identified records that are not duplicates of those already contained in the claims folder should be requested.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative notified of such.

2.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA esophagus/hiatal hernia and stomach examination to evaluate the current nature of his hiatal hernia with esophageal and gastric gastritis.  All tests and studies deemed necessary are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should conduct a thorough examination and describe all symptomatology associated with the Veteran's hiatal hernia and esophageal and gastric gastritis.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

